DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 11/10/2021.  Claims 1-20 are pending in this application and have been considered below.

3.	The objection to the claim 17 is not corrected by the amendment.  Therefore, the objection is not withdrawn.

4.	The claim interpretation under 35 USC 112(f) to claim 8 has not been addressed by the amendment.  Therefore, the claim interpretation under 35 USC 112(f) is not withdrawn.

5.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(1)as being anticipated by Greenberg et al. (US 20120009943) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s argument: Thus, while Greenberg teaches configuring a receiver based on whether or not the receiver is within range of a base station, the claimed tracking device is configured in response to determining that the geographic region in which the tracking device is located corresponds to the user's home. Being within range of a base station is not equivalent to determining that a geographic region corresponds to a user's home. Further, neither the cited portion of Greenberg nor the remainder of Greenberg teach configuring a device "in response to determining ... that the geographic boundary [in which the tracking device is located] corresponds to a home of [a] user."
Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
	In paragraph 0039, Greenberg teaches “The base station B that has been mentioned for use in the invention, preferably is physically placed in an indoor or protected location, such as, e.g., inside the residence”.  The broadest reasonable interpretation of “inside the residence” is “user home”.  In par 0040, Greenberg teaches “An example of using a signal-sending base station with a receiver on a trackee is the following multi-mode system, which comprises: a first mode which is a low-power mode which operates while a signal is received indicating that the receiver on the trackee remains within range of the base station; a second mode which is a standby mode (such as, e.g., a standby mode that is engaged when no signal indicating that the receiver on the trackee remains within range of the base station is received)”.
	Thus, Greenberg does teach “in response to determining, by the tracking system, that the geographic boundary corresponds to a home of the user, configuring the tracking device to operate in a first operating mode” as recited in the rejected claim 1. 


Claim Objections
6. 	Claim 17 recites the limitation “a second mobile device” and “a second location”.  There is insufficient antecedent basis for this limitation in the claim unless the first mobile device and first location are described in the preceding text of the claim.  

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configuring the tracking device to operate in a first operating mode; and configuring the tracking device to operate in a second operating mode …..” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Greenberg et al. (US 20120009943) (hereinafter Greenberg).

    PNG
    media_image1.png
    327
    456
    media_image1.png
    Greyscale


Regarding claims 1, 8 and 15:
As shown in figures 1-9, Greenberg discloses a tracking system (figure 5) for locating a tracking device of a user (par 0008-0090), comprising: 
a processor (304 in figure 4, par 0017); and 
a non-transitory computer-readable storage medium storing executing instructions that, when executed (par 0008-0090), cause the processor (304 in figure 4) to perform steps comprising: 
receiving, by the tracking system from a mobile device, a location of the tracking device (par 0008-0009); 
identifying, by the tracking system, a geographic boundary (see figure 5) in which the location of the tracking device is located (par 0008-0009, 0024); 
in response to determining, by the tracking system, that the geographic boundary corresponds to a home of the user, configuring the tracking device to operate in a first operating mode (in par 0040, Greenberg teaches “An example of using a signal-sending base station with a receiver on a trackee is the following multi-mode system, which comprises: a first mode which is a low-power mode which operates while a signal is received indicating that the receiver on the trackee remains within range of the base station; a second mode which is a standby mode (such as, e.g., a standby mode that is engaged when no signal indicating that the receiver on the trackee remains within range of the base station is received)”); and 
in response to determining, by the tracking system, that the tracking device has crossed the geographic boundary, configuring the tracking device to operate in a (par 0040) (in par 0040, Greenberg teaches “An example of using a signal-sending base station with a receiver on a trackee is the following multi-mode system, which comprises: a first mode which is a low-power mode which operates while a signal is received indicating that the receiver on the trackee remains within range of the base station; a second mode which is a standby mode (such as, e.g., a standby mode that is engaged when no signal indicating that the receiver on the trackee remains within range of the base station is received)”).

Regarding claims 3, 10 and 17:
Greenberg further discloses wherein determining that the tracking device has crossed the geographic boundary comprises receiving, by the tracking system from a second mobile device (B in figure 5, base station in figure 6), a second location of the tracking device (502 in figure 5), and wherein the second location is located outside the geographic boundary (figure 5 shows 502 location is outside the geographic boundary).  

Regarding claims 4, 11 and 18:
Greenberg further discloses wherein the second mobile device is the first mobile device (device B in figure 5 interpreted to be the first mobile device).  



Regarding claims 5, 12 and 19:
Greenberg further discloses wherein the geographic boundary is defined by a threshold distance from a geographic location (par 0005, 0038).  

Regarding claims 6, 13 and 20:
Greenberg further discloses wherein the geographic boundary is defined by a user of the tracking device (geographic boundary shown in figure 5 interpreted to be defined by a user of the tracking device).  

Regarding claims 7 and 14:
Greenberg further discloses wherein the geographic boundary is defined without input from the user of the tracking device (geographic boundary shown in figure 5 interpreted to be defined without input from the user of the tracking device).


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Taylor et al. (US 5867103) (hereinafter Taylor).

Regarding claims 2, 9 and 16:
Greenberg discloses all of the subject matter as described above except for specifically teaching wherein the geographic boundary is defined based on a history of behavior of the tracking device.
However, Taylor in the same field of endeavor teaches wherein the geographic boundary is defined based on a history of behavior of the tracking device (claim 5).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use locational historic information as taught by Taylor to modify the system and method of Greenberg in order to provide locational tracking of a plurality of monitored persons (claim 5) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 




Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631